—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 18, 1991, convicting defendant, after a jury trial, of criminal mischief in the third degree, and sentencing him, as *160a second felony offender, to a prison term of 2 to 4 years, unanimously affirmed.
Defendant’s contention that the trial court erred in instructing the jury on the legal principles governing the evaluation of a case based solely on circumstantial evidence is not preserved for appellate review, and we decline to review it in the interest of justice. Were we to review, we would find that the evidence was not wholly circumstantial and that a "circumstantial evidence charge” therefore was not required (see, People v Cedeno, 175 AD2d 767, 768-769, lv denied 79 NY2d 854). We would also find that the trial court’s charge adequately conveys that a guilty verdict may be returned only if the circumstantial evidence excludes beyond a reasonable doubt any reasonable hypothesis of innocence. Concur — Murphy, P. J., Carro, Ellerin and Nardelli, JJ.